UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7706


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JANISON VEAL, a/k/a Jason,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00043-JPB-JES-1)


Submitted:   February 16, 2012             Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janison Veal, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janison      Veal    appeals          the     district     court’s       orders

granting Veal a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2006) and denying Veal’s motion for reconsideration.                               We have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                              United

States v. Veal No. 3:02-cr-00043-JPB-JES-1 (N.D.W. Va. Nov. 1,

2011;     Dec.   16,    2011).         We        also    deny      Veal’s     motion    for

transcripts      at    government      expense          and   to   proceed     on    appeal

without    prepayment     of    fees    as       moot.        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                             2